DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 20, 23, 26, 37-49, 58-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/22.

Priority
It is noted that independent claims 20 and 26 contain material that is not present in the originally submitted specification. The original specification merely describes using a triisocyanate as a reactant for an aerogel, not the resultant structure. It is noted that the resultant structure, that claimed in claims 20 and 26, may alternatively be a reaction of a triamine, which is not recited in the specification. The claimed structure is thus broader than any support in the original specification. Regarding the phrase in claim 26 “wherein R originates from a triisocyanate”, the initial molecule is not what is claimed, but the resultant structure is, making this phrase a product-by-process phrase. As such, claims 20 and 26 and their dependents – claims 21, 22, 27 and 28- only have priority to their first occurrence, in the claim set submitted on 4/20/20. 
Furthermore, new claims 30 and 51 recite a carbon aerogel with bulk density in the range of about 0.001-1.2 g/cm3. However, the instant specification only describes a range from 0.665-1.018 g/cm3 (Table 2). New claims 31 and 52 recite a range of skeletal density from about 1.7 to about 2.4 g/cm3, however the range supported in Table 2 is about 1.7 to about 2.3 g/cm3 (Table 2). Since the claimed ranges are larger than those recited in the specification, these claims introduce new matter. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 20 and 26 recite an R group with either no definition or “wherein R originates from a triisocyanate”. The phrase “wherein R originates from a triisocyanate” does not give further structure to R because the isocyanate groups give rise to the structure outside the R group. As such, one of ordinary skill is not informed as to the bounds of “R”, a variable. R is especially pertinent to the claimed carbon aerogel (claims 21, 22, 27 and 28) because in creating a carbon aerogel, elements other than carbon and their bonds (e.g. imide) are taken away/destroyed. Support for any new bounds of R must be supported by the specification.
Claims 21, 22, 27 and 28 depend on claims 20 and 26 and do not remedy this deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 22, 27, 28, 30, 31, 51, 52 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20120134909 by Leventis et al. This is a publication of a related application which is applicable in rejection because of the priority dates of the instant rejected claims.
Leventis describes a porous nanostructured polyimide network and carbon network.
Regarding claims 21 and 27, Leventis describes a carbon aerogel (paragraph 70-71) made from a polyimide aerogel featuring the reaction product of a triisocyanate and an anhydride (paragraph 50-51). The triisocyanate and anhydride yields the trifunctional imide network (see Fig. 5a for related reaction scheme) in instant independent claim 20. See also Table 2 (paragraph 82). 
It is further noted that the term “carbon aerogel” by definition is an aerogel which has been stripped of its previous chemical makeup such that only elemental carbon remains, or nearly so. The instant structural claim limitations are few- only 1) that a carbon aerogel be “derived from” a polyimide aerogel without any structural specifics on the carbon aerogel itself, and 2) a vague description of the starting polyimide aerogel (e.g. independent claim 20) that only must comprise a nebulous (what is R?) chemical connection. Since non-carbon elements are usually destroyed in the creation of a carbon 

Regarding claims 22 and 28, Leventis describes chemical etching of the aerogel (paragraph 72) resulting in microporosity specifically for the isocyanate-created samples (paragraph 86). 

Regarding claim 30 and 51, Leventis describes a carbon aerogel with a bulk density ranging from 0.665 to 1.018 g/cm3 (paragraph 82, Table 2). 

Regarding claim 31 and 52, Leventis describes a carbon aerogel with a skeletal density ranging from about 1.7 to about 2.3 g/cm3 (paragraph 82, Table 2). 


Claim(s) 21, 22, 24, 25, 27-30, 33, 36, 50, 51, 54, 57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20040132845 by Rhine et al.
Rhine describes polyimide aerogels and carbon aerogels derived from them.
Regarding claims 21 and 27, Rhine describes a carbon aerogel derived from polyimide (paragraph 14). Since the instant structural claim limitations are few- only 1) that a carbon aerogel be “derived from” a polyimide aerogel without any structural specifics on the carbon aerogel itself, and 2) a vague description of the starting polyimide aerogel (independent claim 20) that only must comprise a nebulous (what is R?) chemical connection. Since non-carbon elements are usually destroyed in the creation of a carbon aerogel, their presence in a precursor- in no specific amount claimed- has little impact on the claimed carbon aerogel. The claimed aerogel is thus very broad. Significant further structural characterization is necessary in the instant claim to distinguish the instant carbon aerogel from other carbon aerogels, including those derived from polyimide aerogels made from at least one 

Regarding claim 22 and 28, it is noted that the claim is to a product, not a process. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claim is to a carbon aerogel that is the result of chemical etching. However there are no limitations on the kind of chemical etching or the extent of removal of non-carbon elements in the claim. As such, any carbon aerogel with microporosity which may result from any chemical etching process is claimed. The term “chemical etching” is broad enough to include a range of non-carbon removal ranging from total removal to barely any removal. Since Rhine describes a carbon aerogel and that all carbon aerogels have micropores (paragraph 6, 21), Rhine meets the claim.

Regarding claim 24, Rhine describes a carbon aerogel derived from polyimide aerogels (paragraph 21) made from at least one aromatic dianhydride monomer and at least one diamine monomer as recited by Rhine (paragraph 13, 41). The diamine reacts with the dianhydride to form the imide groups; the instant specification outlines this process (instant Fig.5a). It is noted that a carbon aerogel is claimed, not its polyimide aerogel precursor. A carbon aerogel is one in which other elements and their bonds have been removed, usually by pyrolysis or chemical etching. As such, no polyimide residues are actually claimed. Rhine meets the claim because he recites a carbon aerogel which may result from a polyimide precursor instantly described.


Regarding claim 25, it is noted that the claim is to a product, not a process. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claim is to a carbon aerogel that is the result of chemical etching. However there are no limitations on the kind of chemical etching or the extent of removal of non-carbon elements in the claim. As such, any carbon aerogel with microporosity which may result from any chemical etching process is claimed. The term “chemical etching” is broad enough to include a range of non-carbon removal ranging from total removal to barely any removal. Since Rhine describes a carbon aerogel and that all carbon aerogels have micropores (paragraph 6, 21), Rhine meets the claim.

Regarding claim 29, Rhine describes the carbon aerogels containing different fibers (paragraph 97), therefore the carbon aerogel has fibrous morphology.

Regarding claim 30, Rhine describes carbon aerogels with a density of 0.01 to less than 0.5 g/cc (paragraph 134). This report of density is akin to the instantly claimed bulk density because the instant specification describes “bulk density” as a basic density measurement calculated from weight and physical dimension of a sample (instant publication paragraph 71). 


Regarding claim 33, Rhine describes a surface area between 400-1000 m2/g (paragraph 136). Rhine uses the BET method for surface area measurement (paragraph 166). 

Regarding claim 36, Rhine describes an electrochemical electrode comprising a carbon aerogel (paragraph 23, 148). 

Regarding claim 50, there is no requirement that the starting fibrous polyimide yield a fibrous carbon aerogel, therefore Rhine meets the claim by reciting a carbon aerogel (paragraph 13, 41). In addition Rhine recites fibers present in the polyimide starting material (paragraph 97). 

Regarding claim 51, Rhine describes carbon aerogels with a density of 0.01 to less than 0.5 g/cc (paragraph 134). This report of “density” is akin to the instantly claimed bulk density because the instant specification describes “bulk density” as a basic density measurement calculated from weight and physical dimension of a sample (instant publication paragraph 71). 

Regarding claim 54, Rhine describes a surface area between 400-1000 m2/g (paragraph 136). Rhine uses the BET method for surface area measurement (paragraph 166). 

Regarding claim 57, Rhine describes an electrochemical electrode comprising a carbon aerogel (paragraph 23, 148). 


Claims 21, 24, 27, 50, 57 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6010798 by Hammerschmidt et al.
Hammerschmidt describes fuel cells made with carbon aerogels. 
Regarding claims 21, 24, 27 and 50 Hammerschmidt describes a carbon aerogel (col 3 ln 18-30). The term “carbon aerogel” by definition is an aerogel which has been stripped of its previous chemical makeup such that only elemental carbon remains, or nearly so. The instant structural claim limitations 

Regarding claim 57, Hammerschmidt describes the carbon aerogel as part of an electrochemical electrode (abstract, col 1 ln 19-23). 

Claims 22, 25, 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6010798 by Hammerschmidt et al as evidenced by US 20040132845 by Rhine et al.
Hammerschmidt is described above.
Regarding claims 22, 25 and 28 Hammerschmidt describes carbon aerogels (col 3 ln 18-30). Hammerschmidt is silent as to the presence of microporosity, however Rhine states that all carbon aerogels have micropores (paragraph 6, 21), therefore they are expected in Hammerschmidt. There is no instant requirement for any extent of microporosity so the mere presence of micropores meets the claim. 
It is noted that the claims are to a product, not a process. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The claims are to a carbon aerogel that is the result of chemical etching. However there are no limitations on the kind of chemical etching or the extent of removal of non-carbon elements in the claim. As such, any carbon aerogel with microporosity which may result from any chemical etching process is claimed. The term “chemical etching” is broad enough .

Claims 29, 30, 35, 36, 51 and 56 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6010798 by Hammerschmidt et al as evidenced by “Thermal and electrical conductivity of monolithic carbon aerogels” by Lu et al.
Hammerschmidt is described above.
Regarding claim 29, Hammerschmidt is silent as to the morphology of the aerogel but exemplifies Lu’s carbon aerogel (col 3 ln 17-22). Lu describes the aerogel as having a chainlike network (p.583 col 1 antepenultimate paragraph), i.e. fibrous morphology.

Regarding claims 30 and 51, Lu describes 60- 650 kg/m3, equivalent to 0.06-.65 g/cm3 (p.583 col 1 paragraph 3). 

Regarding claims 35 and 56, Lu describes several conductivity values in the range of 0.1 to 20 mho/cm, including a few around 2 mho/cm (Fig. 5). 

Regarding claim 36, Hammerschmidt describes the carbon aerogel as part of an electrochemical electrode (abstract, col 1 ln 19-23). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 34, 35, 55, 56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20040132845 by Rhine et al.
Rhine is described above.
Regarding claims 34 and 55, Rhine is silent as to the specifically claimed Raman measure. The instant specification indicates that the Raman ID/IG ratio is indicative of amorphous or nanocrystalline carbon (publication paragraph 82). Rhine describes his carbon aerogel as optionally comprising amorphous carbon (claim 69), thus encompassing the range of amorphous carbon which results in the claimed ID/IG ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Rhine describes values overlapping with the claimed range.

Regarding claim 35 and 56, Rhine is silent as to the specific measure of conductance. However, Rhine does state that his carbon aerogel containing nitrogen is electrically conductive (paragraph 68, claim 68), and nitrogen may be residual from polyimide in the pyrolysis process (paragraph 17) and the amount of nitrogen and thus conductivity may be varied (paragraph 19, 68, 138). The instant measure of conductivity is large, with values in three orders of magnitude. The instant specification simply states that a specific etching process increases electrical conductivity from 0.013 mho/cm to 8.697 (instant publication paragraph 84), indicating that under standard treatment the lower end of the claimed range is achieved. 
Since Rhine describes electrical conductivity and presence and variance of nitrogen in the resultant carbon aerogel, one of ordinary skill would reasonably expect the conductivity of Rhine to at least overlap with that claimed. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of .

Claims 31, 32, 34, 52, 53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6010798 by Hammerschmidt et al as evidenced by “Thermal and electrical conductivity of monolithic carbon aerogels” by Lu et al. 
Hammerschmidt is described above.
Regarding claims 31 and 52, Hammerschmidt is silent as to the skeletal density of the carbon aerogels. However, the instant shows a correlation between bulk density, skeletal density, and porosity (instant publication paragraph 82). Hammerschmidt does state that the porosity is up to about 95% (col 3 ln 28-29), compared to the instant examples’ 44-71% (Table 2). He exemplifies Lu, who describes the bulk density as 60- 650kg/m3, equivalent to 0.06-.65 g/cm3 (p.583 col 1 paragraph 3). This is within the instant range of 0.01-1.2g/cm3 (instant claim 30). Lu further describes crystallite size of 2.5-3.0 nm (p.583 col 1 paragraph 3), which is consistent with the nanocrystalline status of the instant carbons (instant publication paragraph 82). Given the similarities in structure between Hammerschmidt as evidenced by Lu compared to the instant structure, one of ordinary skill would reasonably expect the skeletal density to at least overlap.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Hammerschmidt as evidenced by Lu is expected to demonstrate values overlapping with the claimed range.

Regarding claims 32 and 53, Hammerschmidt describes the porosity is up to about 95% (col 3 ln 28-29). This overlaps with the claimed range.

Regarding claims 34 and 55, Hammerschmidt and Lu are silent as to the specific RAMAN measurement. However, Lu describes a crystallite size of 2.5-3.0 nm as determined by RAMAN (p.583 col 1 paragraph 3), and the instant specification states that the instantly claimed RAMAN values indicate the presence of nanocrystalline/amorphous carbons (instant publication paragraph 82). Since Lu states that RAMAN is used to determine nanocrytalline state and the instant specification states that nanocrystalline is what the claimed RAMAN values indicate, one of ordinary skill would reasonably expect the RAMAN ID/IG ratio of Lu to at least overlap with the claimed range. 

Claims 33, 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6010798 by Hammerschmidt et al in view of US 5601938 by Mayer et al. 
Hammerschmidt is described above.
Regarding claims 33 and 54, Hammerschmidt is silent as to the surface area of the carbon aerogel but describes using the carbon aerogel as an electrode.
Mayer describes carbon electrode aerogels. 
Mayer states that problems of high polarization resistances in electrodes used in fuel cells can be overcome by using carbon aerogels with a surface area of 400-1200 m2/g (col 1 ln 40-45). Thus it would be obvious to one of ordinary skill to use a carbon aerogel with a surface area between 400-1200 m2/g in order to overcome polarization resistances. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766          

/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766